Title: From Benjamin Franklin to John Bartram, 14 February 1765
From: Franklin, Benjamin
To: Bartram, John


Dear Friend,
London, Feb. 14. 1765
I received your kind Letter of Decemr 19. Our Friend Peter is not dead, as you apprehended; but, Thanks to Heaven, as well as ever I knew him, hearty, brisk, and active as a Youth. I show’d him your Letter, and he told me he had wrote to you, and that you must have been long before this time put out of your Pain on his Account. I have order’d the Box of Seeds to Edinburgh, and shall take care to satisfy our Friend for the same. He has wrote you all the News of the Reception your Present to the King met with. I hear from other Hands that it was much lik’d. I pray for a Continuance of your Health, that you may be able to perform the great Journey, if it should be concluded on. In the pleasing Expectation of a happy Meeting with you after your Return, hearing your curious and judicious Observations, and enjoying your agreable and instructive Conversation, I remain, Dear Friend Yours affectionately
B Franklin
Mr Bartram
